                                           Case 3:12-cr-00119-SI Document 1783 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITES STATES OF AMERICA,                          Case No. 12-cr-00119-2
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            SUBSTITUTE ATTORNEY AND
                                   9             v.                                         SETTING NEW BRIEFING
                                                                                            SCHEDULE ON VICTOR FLORES'
                                  10     VICTOR FLORES,                                     MOTION TO VACATE UNDER 28
                                                                                            U.S.C. § 2255
                                  11                    Defendant.
                                                                                            Re: Dkt. Nos. 1748, 1782
                                  12
Northern District of California
 United States District Court




                                  13
                                              On June 24, 2020, defendant Victor Flores filed a motion to vacate or correct his sentence
                                  14
                                       pursuant to 28 U.S.C. § 2255. Dkt. No. 1748. After several continuances of the briefing schedule,
                                  15
                                       on January 4, 2021, Mr. Flores filed a “Substitution of Attorney” stating that he wished to represent
                                  16
                                       himself with regard to his petition. The Court hereby GRANTS Mr. Flores’ request and Mr. Mazer
                                  17
                                       is hereby relieved of further representation. If Mr. Flores wishes to have new counsel appointed to
                                  18
                                       represent him on the petition, Mr. Flores shall notify the Court by letter as soon as possible.
                                  19
                                              The Court sets the following new briefing schedule for the petition: (1) Mr. Flores may file
                                  20
                                       an amended petition no later than February 22, 2021; (2) the government’s opposition is due no
                                  21
                                       later than April 23, 2021; defendant may file a reply no later than May 14, 2021. If new counsel is
                                  22
                                       appointed for Mr. Flores, the Court will set a new briefing schedule. If Mr. Flores does not file an
                                  23
                                       amended petition, the government shall respond to the original petition.
                                  24

                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: January 7, 2021                        ______________________________________
                                  27                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  28
